DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 13 of Remarks, filed 7/28/21, with respect to the rejection of claims 1-6 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaime et al. (US Pub. No. 2017/0289444) in view of Han et al. (US Pub. No. 2017/0289444).
Consider claim 1. Jaime et al. teaches a video data processing method comprising: identifying, by a processor, target video data (para. 00300 describes recording video data); clipping, by the processor, a video data segment within the target time period from the target video data (para. 0094 describes creating a media clip within a time period based on an activity time); and obtaining, by the processor, clipped video data according to the video data segment (para. 0110 describes assigning a file name to a media clip using the activity identification information stored in memory).
Jaime et al. does not teach obtaining, by the processor, motion state information during shooting of the target video data including motion state information of at least one of an aircraft, a gimbal, or a photographing device arranged at the aircraft or the gimbal; setting, by the processor, a target time period of the target video data according to the motion state information.
However, Han et al. teaches obtaining, by the processor, motion state information during shooting of the target video data including motion state information of at least one of an aircraft, a gimbal, or a photographing device arranged at the aircraft or the gimbal (paras. 0038-0040 describe obtaining the motion state information, during shooting, of the electronic device); setting, by the processor, a target time period of the target video data according to the motion state information (paras. 0072-0074 describe setting an photographing interval time of the captured images according to the motion state information).

Consider claim 9. Jaime et al. teaches obtaining state information of a target object including physiological characteristic data of the target object; determining heart rate information of the target object according to the physiological characteristic (para. 0169 describes measuring a user’s heartrate); and setting the target time period according to the heart rate information of the target object (para. 0170 describes recording the start and end times of activity based on the detected heartrate exceeding a threshold). 
Consider claim 11. Jaime et al. teaches obtaining voice data of a target object; identifying key information in the voice data of the target object; and setting the target time period according to the key information (para. 0101 describes issuing a voice command for recording). 
Consider claim 12. Jaime et al. teaches receiving a touch command from the target object regarding the target video data (para. 0033 describes a touch-screen display for receiving commands regarding the video data), the touch command carrying the time points set for clipping the target video data; and determining the target time period according to the time points set for clipping the target video data (para. 0041 describes the user touching the display for clipping the video data and determining the time points for clipping the video data).
Consider claim 15.Jaime et al. teaches obtaining ambient light information during the shooting of the target video data; and setting the target time period according to the ambient light information (para. 0035 describes presenting an activity indicator to 
Claims 14 and 17 are rejected using similar reasoning as corresponding claims above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jaime et al. (US Pub. No. 2017/0289444) in view of Han et al. (US Pub. No. 2017/0289444) in further view of Morioka et al. (US Pub. No. 2010/0091113).
Consider claim 8. Jaime et al. and Han et al. teach all claimed limitations as stated above, except obtaining a three-dimensional acceleration of the photographing device; determining the motion state information of the photographing device according to the three-dimensional acceleration of the photographing device.
However, Morioka et al. teaches obtaining a three-dimensional acceleration of the photographing device; determining the motion state information of the photographing device according to the three-dimensional acceleration of the photographing device (para. 0128 describes determining motion state information according to the forward-backward/rightward-leftward/upward-downward acceleration information of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to obtain a three-dimensional acceleration of the photographing device; determining the motion state information of the photographing device according to the three-dimensional acceleration of the photographing device, in order to generate a digest meeting the user’s desire as suggested by the prior art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaime et al. (US Pub. No. 2017/0289444) in view of Han et al. (US Pub. No. 2017/0289444) in further view of Zheng (US Pub. No. 2015/0110471).
Consider claim 10. Jaime et al. and Han et al. teach all claimed limitations as stated above, except: performing face recognition on a target object to obtain expression data of the target object; and setting the target time period according to the expression data of the target object.
However, Zheng teaches performing face recognition on a target object to obtain expression data of the target object; and setting the target time period according to the expression data of the target object (para. 0061 describes performing face recognition on the target object to obtain the expression data of the viewer; and setting the target time period according to the expression data of the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform face recognition on a target object to obtain expression data of the target object; and setting the target time period according to the expression data of the target object, in order to identify and saving moments associated with viewer transactions as suggested by the prior art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jaime et al. (US Pub. No. 2017/0289444) in view of Han et al. (US Pub. No. 2017/0289444) in further view of Gerede et al. (US Pub. No. 2017/0034543).
Consider claim 16. Jaime et al. and Han et al. teach all claimed limitations as stated above, except wherein clipping the video data segment within the target time period from the target video data includes, in response to a duration of the target time period being greater than a preset duration threshold, clipping a video data segment within a time period corresponding to the preset duration threshold from the video data segment of the target time period.
However, Gerede et al. teaches wherein clipping the video data segment within the target time period from the target video data includes, in response to a duration of the target time period being greater than a preset duration threshold, clipping a video data segment within a time period corresponding to the preset duration threshold from the video data segment of the target time period (para. 0014 describes determining that a first portion and second portion of the video content segments are separated by timing information greater than a second threshold time period, dividing the first portion of the video content segments into a first subgroup and the second portion of the video content segments into a second subgroup).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, wherein clipping the video data segment within the target time period from the target video data includes, in response to a duration of the target time period being greater than a preset duration threshold, clipping a video data segment within a time period corresponding to the preset duration threshold from the video data segment of the target time period, in order to present media content items belonging to a media content group as suggested by the prior art.

Allowable Subject Matter
Claims 3-7, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484